Citation Nr: 1504793	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss prior to March 11, 2013.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that assigned a noncompensable initial rating for hearing loss effective September 24, 2007.  A July 2013 rating decision increased the rating to 10 percent effective March 11, 2013.

In March 2014, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran clarified that he was seeking a compensable rating for his hearing loss prior to March 11, 2013.  

In addition to the Veteran's paper claims file, electronic paperless files (Virtual VA and Veterans Benefits Management System (VBMS) are also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.


FINDING OF FACT

An increase in the Veteran's bilateral hearing loss disability was factually ascertainable as of May 31, 2012.  


CONCLUSION OF LAW

An initial compensable rating for bilateral hearing loss is warranted from May 31, 2012.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.400, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in November 2007, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in February 2008 and April 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's hearing loss disability claim is based on the assignment of an initial rating following an initial award of service connection for hearing loss.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

The effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

The Veterans Court (CAVC) and VA's General Counsel have interpreted the statutes and regulations pertaining to the effective date for an increase as follows:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1);

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  

38 C.F.R. § 3.400(o)(2).

In this case the Veteran was provided VA audiology examinations in connection with his claim in February 2008 and April 2011.  While, it was found that the Veteran had hearing loss, the loss was not at a level that warranted disability compensation for VA purposes.  Therefore, the Veteran was granted service connection at a noncompensable rate.  

Thereafter, the Veteran submitted a May 2012 private audiological report conducted at Livingston Hearing Aid Center in El Paso, Texas.  The testing showed a speech discrimination score of 76 for the right ear and 80 for the left ear, however, it is unclear whether speech discrimination testing was the Maryland CNC Test, as is required for rating hearing loss for VA purposes.  

In March 2013, the Veteran submitted a private audiological report conducted at El Paso Hearing Aid and Audiology Center.  This report clearly indicated that the speech discrimination testing was the Maryland CNC Test.  The testing showed the Veteran had a speech discrimination score of 68 in the right ear and 88 in the left ear.  Based on the results of the March 2013 audiology examination, the Veteran was granted a 10 percent disability rating effective March 11, 2013, the date of the examination.  

At the Board hearing, the Veteran stated that the record contains three different audiology examinations that show he should be rated 10 percent for his hearing loss disability.  The Board notes that the first audiology examination that shows a compensable rating is warranted is the March 2013 private audiology examination.  The Veteran also testified that he did not feel the February 2008 and April 2011 VA audiology examinations were adequate because he was guessing the words during the speech discrimination testing.  

At the Board hearing, the Veteran also raised the fact that his wife submitted a statement on his behalf regarding the severity of his hearing loss.  The Board acknowledges that the Veteran and his wife are competent to report symptoms he experienced.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  They are not, however, competent to determine to what degree his hearing loss is considered compensable for rating purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, viewing the evidence in the light most favorable to the Veteran, the Board finds that the evidence supports a finding that a 10 percent disability rating is warranted from May 31, 2012 in accordance with 38 C.F.R. § 3.400(o)(2).  Although the May 2012 private audiology examination conducted at Livingston Hearing Aid Center did not indicate the Maryland CNC Test was used, the puretone thresholds were very similar to those of the March 2013 audiology examination which resulted in a 10 percent disability rating.  As such, under 38 C.F.R. § 3.400, if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) will be used.  Accordingly, the earliest date it was factually ascertainable that the Veteran's bilateral hearing loss warranted a compensable rating was May 31, 2012.  Earlier examinations clearly show hearing loss disability in the noncompensable range, and a compensable rating prior to May 31, 2012 is not warranted.  



ORDER

An initial compensable rating for bilateral hearing loss is granted from May 31, 2012, but no earlier, subject to the regulations governing the payment of monetary awards.  


____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


